Received:9567659931               May    7 2015 01:25pm             P001
05/07/2015   13:19 Zapata Co. District Clerk Office         (FAX>956 765 9931            P.001/001




      April 7,2015

      RE: CAUSE #8,044 - APPEAL

      AS PER OUR TELEPHONE CONVERSATION ON APRIL 07,2015. PLEASE CONSIDER
      THIS MY FORMAL REQUEST FOR PERMISSION TO FILE APPEAL IN PAPER FORM. E-
      FILING IN PROCESS BUT NOT MANDATED UNTIL JULY 2016.
      THANK YOU FOR YOUR CONSIDERATION.


      SYLVIA SANTOS, CHIEF DEPUTY CLERK




                                                                      ;j   ,<   \   jp    * & .